—Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the sentencing court erred in failing to inquire further concerning defendant’s request for an interpreter. During the plea colloquy, defendant stated that he was educated through the ninth grade; that he could read and write English; and that, during the drug transaction that was the basis of his guilty plea, defendant acted as an interpreter for those participants who could not speak English. The court further noted its recollection that defendant had no difficulty understanding or conversing with his attorney during several *913previous court appearances, and that defendant requested an interpreter for the first time immediately prior to sentencing. Under the circumstances, there was no need for further inquiry. (Appeal from Judgment of Supreme Court, Monroe County, Wesley, J. — Criminal Possession Controlled Substance, 2nd Degree.) Present — Denman, P. J., Green, Balio, Fallon and Boomer, JJ.